Citation Nr: 9902367	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-41 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for fusion, left 
ankle, with traumatic arthritis and shortening, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife.

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to February 
1971, and from July 1975 to June 1977.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran's claims file was 
subsequently transferred to the RO in Cleveland, Ohio.

The May 1994 rating decision denied service connection for 
extension of temporary total benefits following left ankle 
surgery in February 1992.  This issue is not in appellate 
status, as no notice of disagreement has been received to 
initiate an appeal from the ROs decision.

In an August 1998 rating decision, the RO denied increased 
evaluations for the veterans service-connected left knee and 
low back disabilities.  These issues are not in appellate 
status, as no notice of disagreement has been received to 
initiate an appeal from the ROs decision.

While the RO noted in the April 1997 supplemental statement 
of the case that the veteran's appeal may not have been 
timely filed, the Board finds that the veteran did perfect 
his appeal in a timely manner.  Specifically, the Board notes 
that a June 28, 1995 statement (referencing PTSD), and a 
November 7, 1995 statement (referencing the left ankle 
disability) are sufficient to constitute substantive appeals. 

The Board notes that the file contains diagnoses of 
psychiatric disability other than PTSD.  For example, a 
February 1996 VA discharge summary reflects a diagnosis of 
major depression.  While the veteran has not formally claimed 
service connection for psychiatric disability other than 
PTSD, the Board finds that the issue is raised by the 
evidence of record.  In this regard, the Board notes that the 
veteran appears to have been admitted to a private medical 
facility for a psychiatric condition in the 1970s.  Further, 
the Board notes that in its decisions the RO confined itself 
only to the issue of PTSD.  Based on the foregoing, as well 
as the unique nature of adjudicating PTSD claims, the Board 
refers the issue of entitlement to service connection for an 
acquired psychiatric disability (other than PTSD) to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  During service the veteran did not engage in combat with 
the enemy, and there is no credible supporting evidence that 
he experienced an in-service stressor upon which a diagnosis 
of PTSD has been made.

2.  The functional impairment due to pain and fusion of the 
veteran's left ankle is tantamount to ankylosis of the joint.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1998).

2.  The schedular criteria for a 30 percent evaluation for 
fusion, left ankle, with traumatic arthritis and shortening, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic 
Codes 5003, 5270, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

The veteran maintains that his currently diagnosed PTSD is 
etiologically related to stressors which occurred during his 
active service in Vietnam.

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  To 
establish service connection for PTSD, a veteran must present 
medical evidence establishing a clear diagnosis of PTSD; 
credible, supporting evidence that a claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between the veterans current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  A claim for service connection for PTSD is well 
grounded where the veteran submits medical evidence of a 
current disability; lay evidence (presumed to be credible for 
these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability.  Gaines v. West, No. 97-39 
(U.S. Vet. App. Aug. 6, 1998).

As a preliminary matter, the Board finds that the veterans 
claim for service connection for PTSD is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  That is, the Board finds that the 
veteran has submitted a claim which is plausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. 

Turning to the merits of the veterans claim, the Board first 
notes that the veteran was diagnosed with PTSD in February 
1996.  VA examiners have opined that the veteran's PTSD is 
related to events in Vietnam.  However, the Board notes that 
a diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It 
must therefore be determined whether there exists a stressor 
that has been verified so as to support the diagnosis of 
PTSD.

The Board first observes that if a claimed stressor relates 
to combat, service department evidence that the veteran 
engaged in combat, or received certain personal awards 
normally associated with combat, will be accepted (in the 
absence of evidence to the contrary) as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, the VA determines that the veteran did not 
engage in combat with the enemy, the veterans lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the veterans 
testimony or statements.  Cohen, supra.

The veteran had active duty service in Vietnam from February 
1970 to February 1971.  There is no indication that he 
received any decorations evincing combat.  The veteran's 
service medical records are negative for any treatment for a 
psychiatric disorder (although the veteran did indicate that 
he had feelings of depression and excessive worry on his 
January 1977 Report of Medical History).  The service 
personnel records do not indicate combat.  The Board finds 
that there is no objective evidence that the veteran 
engaged in combat with the enemy.  Consequently, the 
Board must examine the veterans account of the stressful 
incidents he reportedly experienced in light of other 
evidence of record for corroboration.

Through his statements, examinations, and hearing testimony, 
the veteran has identified the following situations and 
events as stressors: shortly after arrival in Vietnam, a 
fellow soldier held a gun to his head and forced him to drink 
a bottle of whiskey; a "buddy" was killed sweeping mines; 
heavy combat exposure, including numerous combat patrols; 
participation in operations in Cambodia, wherein he watched a 
lot of people "being shot"; witnessed soldiers from South 
Vietnam torture soldiers from North Vietnam; saw mutilated 
bodies of American soldiers; witnessed American troops firing 
on innocent villages; witnessed a Sergeant slit the throat of 
a young Vietnamese woman that he (the veteran) had just 
conversed with; and personally suffocating a Vietnamese woman 
with a pillow.

At the January 1997 RO hearing, the veteran stated that 
during his service in Vietnam he performed the duties of a 
field clerk.  He indicated that he also performed additional 
duties such as guard patrol.  He remarked that he thought 
that he should have been awarded the Combat Infantry Badge.  
The veteran also stated that he had guarded prisoners.

In March 1998, the veteran submitted a statement from his 
former 1st Sergeant.  The statement did confirm that the 
veteran served as a forward mail clerk, including in 
Cambodia.  However, the statement did not verify any of the 
veteran's reported stressors or corroborate his participation 
in any combat capacity.

The record shows that the RO has attempted to obtain more 
detailed information in an effort to verify the veteran's 
claimed stressors.  However, the veteran has indicated in his 
RO hearing testimony and in his June 1998 statement that he 
can not supply any more detailed information about the 
events.  

After a careful review of the evidence, the Board must 
conclude that no specific stressor has been verified by 
credible supporting evidence, and the veterans claim for 
service connection therefore does not meet all of the 
requirements of 38 C.F.R. § 3.304(f).  Although the evidence 
shows that the veteran currently has a diagnosis of PTSD, and 
it appears that VA examiners link the condition to alleged 
in-service stressors, service connection also requires that 
there be credible supporting evidence showing that the 
claimed in-service stressors actually occurred.  The 
veterans service discharge documents show he had a non-
combat occupational specialty, and he received no decorations 
evincing combat exposure.  There is no objective evidence of 
combat exposure, and the Board finds that the veteran did not 
engage in combat.  

Where a veteran did not engage in combat, alleged stressors 
must be proven by official service records or other credible 
supporting evidence; his own statements and testimony will 
not suffice.  While the question of whether a proven stressor 
is sufficient to support a diagnosis of PTSD is a medical 
question, the question of whether an alleged stressor 
actually occurred is a question for VA adjudicators.  Cohen, 
supra; Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  The veteran has no available 
official service records to support his allegations of in-
service stressors.  He has not provided sufficient details 
concerning names, dates, locations, etc., necessary for 
service department verification of his alleged service 
stressors, such as the name of his "buddy" who was killed 
sweeping for mines.  The claims folder contains no other 
independent credible evidence, such as statements from fellow 
soldiers who may have witnessed events, as to the occurrence 
of the alleged stressors.

The Board notes that the veteran has also submitted 
statements from his wife, father, mother, and sister.  The 
authors of the statements indicate that the veteran was quiet 
and subdued upon his return from Vietnam; he did not seem to 
be the same person after his discharge from the service.  
Though the statements provided information about the 
veteran's life before and after service, including the 
difficulties he encountered in his personal and working life, 
the letters were unable to provide information that could 
substantiate or corroborate the veteran's claimed stressors.

As the veteran did not engage in combat and there is no 
credible supporting evidence of an in-service stressor, 
service connection for PTSD is not warranted. The 
preponderance of the evidence is against the claim.  Thus the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  Left Ankle

The veteran contends that his service-connected left ankle 
disability is more disabling than currently evaluated.  The 
United States Court of Veterans Appeals (Court) has held that 
a mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veterans 
claim for an increased rating is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Service medical records indicate that the veteran fractured 
his left ankle in an automobile accident in June 1976 while 
stationed in Germany.  He had a intra-articular fracture of 
the distal tibia with subluxation of the ankle.  He underwent 
open reduction and internal fixation of the fragments of the 
fracture.  He spent several weeks in the hospital, and was 
subsequently discharged due to his ankle disability.  Based 
on service medical records and a September 1977 VA 
examination, in a November 1977 rating decision the veteran 
was granted service connection for his left ankle disability 
and was assigned a 20 percent disability evaluation.

A January 1990 VA discharge summary indicates that the 
veteran underwent left ankle fusion.  The diagnosis was 
degenerative joint disease of the left ankle.

A February 1992 VA discharge summary indicates that the 
veteran was admitted with a diagnosis of painful hardware, 
and subsequently underwent removal of hardware of the left 
ankle and subtalar joint.

A November 1995 VA examination indicates that the veteran had 
very limited movement due to fusion.  Dorsal flexion was to 5 
degrees, and palmar flexion was 2 degrees.  The diagnosis was 
status post fusion, left ankle.

At the January 1997 RO hearing, the veteran testified that he 
had constant pain in his ankle.  He also stated that he was 
not able to control his ankle while walking.

Physical examination of the veteran's ankle at an April 1997 
VA examination revealed that this ankle was fused at 75 
degrees.  X-rays revealed an old fracture involving the 
distal end of the shaft of the left tibia with two metallic 
screws and staples, as well as marked traumatic degenerative 
arthritic changes of the left ankle joint and associated 
osteoporosis.  The diagnosis was residuals of post-operative 
fusion of the left ankle.

The veteran underwent another VA examination in August 1998.  
He complained of chronic pain, soreness, tenderness, and 
limited swelling.  Physical examination revealed that the 
veteran had a limp on his left side and walked with the use 
of a cane.  He wore a 1/2 inch shoe lift on the left leg, and 
the examiner noted that he had a 3/4 inch shortening of his 
left leg.  The ankle was fused.  Concerning the veteran's 
range of motion, the examiner stated as follows:  "Medial and 
lateral scars to fusion about 5 degrees of plantar flexion so 
there was no ankle motion."  Wounds were well-healed, and 
there was no evidence of any redness or infection.  There was 
no point of tenderness in and around the ankle.  X-rays 
revealed a fused left ankle, with no changes over the 
previous study (April 1997).  The diagnosis was residuals of 
post-operative injury of the left ankle with surgical fusion 
of the left ankle, with shortening.

The veteran's service-connected left ankle disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5270, relating to ankylosis of the ankle.  A 20 percent 
disability evaluation under this code section is warranted 
when the ankle is ankylosed in plantar flexion at an angle 
less than 30 degrees.  If an ankle is ankylosed in plantar 
flexion between 30 and 40 degrees, or dorsiflexion between 0 
and 10 degrees, a 30 percent evaluation is assigned.  A 40 
percent evaluation is assigned if the ankle is ankylosed in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

The Ratings Schedule also provides that traumatic arthritis, 
established by X-ray findings, is rated the same as 
degenerative arthritis, which is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71, Diagnostic Code 5003.  In this regard, the Board 
observes that the veteran's left ankle disability is 
currently evaluated as 20 percent disabling, and he therefore 
already receives the maximum rating of 20 percent based on 
marked limitation of ankle motion under Diagnostic Code 5271.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in rating disabilities of the musculoskeletal system, it 
is not enough to consider range of motion only.  Rather, 38 
C.F.R. § 4.40 required consideration of factors such as lack 
of normal endurance, functional loss due to pain, and pain on 
use; specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 38 
C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.

In this case, the evidence shows that the veterans service-
connected left ankle disability is manifested primarily by 
pain and limitation of motion.  The most recent examination 
showed that the veteran essentially had no movement of his 
left ankle.  Further, it was noted that he walked with a limp 
on his left side and used a cane to aid in ambulation.  At 
his January 1997 RO hearing, the veteran stated that the 
could not control his ankle when walking.  The Board is aware 
that the veteran is also service-connected for left knee and 
low back disabilities, and is therefore unable to determine 
to what degree the ankle contributes to the veteran's 
impairment in walking and other activities.  However, the 
surgical procedures undergone by the veteran have resulted in 
the shortening of the veteran's left leg by 3/4 inch.  In 
light of the above, and resolving all doubt in the veteran's 
favor, the Board must conclude that when all pertinent 
disability factors, including those set forth in 38 C.F.R. §§ 
4.40, 4.45, are considered, the functional impairment 
resulting from the left ankle disability more nearly 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 5270 than the criteria for a 20 percent 
rating under Diagnostic Codes 5270 or 5271.  Therefore, an 
increased schedular rating to 30 percent is in order for the 
veteran's left ankle disability.  38 C.F.R. § 4.7.  

As the veteran's left ankle is not ankylosed in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity, the criteria for a 40 percent evaluation 
have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

The Board notes that, though scars have been reported on VA 
examinations, they have not been found to be poorly nourished 
or tender and painful on objective demonstration so at to 
warrant an additional evaluation.  38 C.F.R. Part 4, 
Diagnostic Codes 7803 and 7804 (1998).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, it has not been shown that the veterans 
left ankle disability, alone, has resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Service connection for PTSD is denied.

An evaluation of 30 percent for fusion, left ankle, with 
traumatic arthritis and shortening, is granted.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
